FILED
                              NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FREDY ALEJANDRO HIDALGO-                         No. 09-72084
SANTACRUZ and ELENA MAGO
HIDALGO,                                         Agency Nos. A096-066-964
                                                             A096-066-965
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                  April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Fredy Alejandro Hidalgo-Santacruz and Elena Mago Hidalgo, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen removal proceedings conducted in absentia. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than five years after the January 15,

2003, removal order, see 8 C.F.R. § 1003.23(b)(4)(i)(A)(1), and petitioners failed

to establish that they acted with the due diligence required for equitable tolling, see

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003), or fell within the exceptions

to the filing deadline, see 8 C.F.R. § 1003.23(b)(4)(iii)(A)(2); 8 U.S.C. § 1229(a);

Flores-Chavez v. Aschcroft, 362 F.3d 1150, 1156 n.4 (9th Cir. 2004) (“Current law

does not require that the Notice of Appear. . . be in any language other than

English.”).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72084